Citation Nr: 0520677	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).

Procedural history

The veteran served on active duty from October 1971 to 
January 1973.

In January 2003, the veteran filed claims of entitlement to 
service connection for left knee and ankle disabilities.  The 
July 2003 rating decision denied the claims.  The veteran 
disagreed with the July 2003 rating decision and initiated 
the instant appeal.  The appeal was perfected by the 
veteran's timely submission of his substantive appeal (VA 
Form 9) in June 2004.


FINDINGS OF FACT

1.  A preponderance of the medical evidence of record does 
not support a finding that a disability of the left knee 
currently exists.

2.  A preponderance of the medical evidence of record does 
not support a finding that a disability of the left ankle 
currently exists.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A left ankle disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
disabilities of the left knee and ankle.  He essentially 
contends that these disabilities are the result of a fall 
which occurred during basic training.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2004 statement of the case (SOC) and 
the May 2004 supplemental statement of the case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in March 
2003, which was specifically intended to address the 
requirements of the VCAA.  The March 2003 letter from the RO 
specifically notified the veteran that to support his service 
connection claims, the evidence must show that his left ankle 
and knee conditions had "existed from service to the present 
time."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the March 
2003 VCAA letter, the veteran was informed that VA would make 
"reasonable efforts" to obtain "such things as medical 
records, employment records or records from other Federal 
agencies."  The veteran was also advised that the RO would 
schedule him for a VA medical examination.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  The veteran 
was also instructed to send VA "any medical reports you have 
. . . [i]f you want us to obtain them for you, please 
complete and return the attached VA Form 21-4142, 
Authorization and Consent to Release Information, to 
authorize release of information form any doctors and/or 
hospitals concerning any treatment you received."  With 
regard to VA treatment, the veteran was notified that if 
"you have received treatment at a Department of Veterans 
Affairs (VA) facility, furnish the date(s) and place(s) . . . 
[w]e will obtain the report(s)."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The March 2003 letter included notice that the veteran should 
submit "[a]ny and all of the following listed evidence."  
An exhaustive list of potential evidence was then provided 
including, inter alia, "the dates of medical treatment 
during service" "[r]ecords and statements from service 
medical personnel (nurses, corpsmen, medics, etc.)," 
"employment physical examinations," and "[i]nsurance 
examination reports."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board additionally notes that even though the March 2003 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

The veteran's claim was adjudicated by the RO in a July 2003 
rating decision, prior to the expiration of the one-year 
period following the March 2003 notification of the veteran 
of the evidence necessary to substantiate his claim.  
However, this does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 
38 U.S.C.A. § 5103 shall be construed to prohibit VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of his claim in 
July 2003.  Therefore, there is no prejudice to the veteran 
in proceeding to consider these claims on the merits.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
treatment records, the report of an April 2003 VA 
examination, and personal statements from the veteran's 
spouse and son.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

For the sake of literary economy, the factual background and 
analysis of each of the veteran's claims will be addressed in 
common discussion.

Factual Background

Service medical records are completely negative for complaint 
or treatment of a left knee or ankle disability of any kind.  
Indeed, with the exception of pes planus, which was found on 
the veteran's entrance examination, there is also no mention 
in the service medical records of any left lower extremity 
injury or related disability.  The Board observes, however, 
that a November 1971 podiatry note (during basic training) 
contains a diagnosis of mild dorsolateral right and left 
tendonitis.  The veteran's separation examination was 
negative for a left knee or ankle disability of any kind, 
including tendonitis.

There is no medical evidence of record for almost two decades 
following service.  Treatment records beginning in September 
2001 reflect regular complaint of left knee and ankle pain 
together with the veteran's report of left ankle instability 
and difficulty walking on the his left heel.  These records, 
however, also consistently report full range of motion in the 
left knee and ankle, with normal strength in both joints.  
Sensation was regularly found to be intact with no ligament 
damage.  X-rays of the left knee and ankle were consistently 
within normal limits.  VA treatment records are completely 
negative for a diagnosis of a left knee or ankle disability, 
but do contain various opinions by VA medical personnel, 
including a podiatrist, which ascribe the veteran's left leg 
and foot pain to pes planus.  A June 2003 VA physical therapy 
note further opined that the veteran "seems to have chronic 
peroneal tendonitis, not active at this time."

Personal statements from the veteran's spouse and son were 
also submitted, which contend that the veteran has 
experienced left knee and ankle pain for over 20 years, which 
has adversely affected his physical activities such as 
hunting, fishing, and walking long distances.

Also of record is the report of an April 2003 VA examination.  
During this examination, the veteran complained of persistent 
left knee and ankle pain, which is particularly acute when 
walking or standing.  Physical examination revealed a normal 
gait and a full range of motion in the left knee.  No left 
knee swelling, incoordination, deformity, instability, or 
inflammation was identified.  The left ankle also exhibited a 
full range of motion with no deformity or incoordination and 
with mild pain on palpation.  X-rays of the left knee and 
ankle were within normal limits.  The examiner concluded that 
the veteran has "[c]hronic, sujective [sic] pain of the 
ankle and knee with occasional flare-up of pain, misstep of 
ankle . . . [c]linical findings are unremarkable for both the 
knee and ankle besides pain."  



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, it 
appears from the medical evidence of record, which has been 
recapitulated above, that the veteran does not have a current 
left knee or ankle disability.  Although the veteran has 
complained of pain in the left knee and ankle, these symptoms 
have not been associated with any particular disability of 
either of those joints.  Treatment records beginning in 
September 2001 report regular complaints of left knee and 
ankle pain, but physical examination, including on the April 
2003 VA examination, has consistently revealed normal 
strength and range of motion in both joints with no swelling, 
deformity, incoordination, instability, or inflammation.  The 
veteran regularly exhibited a normal gait and all X-rays have 
been within normal limits.  The April 2003 VA examiner 
identified no disability of either the left knee or ankle, 
and his findings were limited to subjective complaints of 
pain only.

As alluded to in the law and regulations section above, it is 
now well settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  

While the Board acknowledges the veteran's complaints of pain 
and tenderness in the left knee and ankle, it is now well 
established that a symptom alone, such as pain, absent a 
finding of an underlying disorder, cannot be service 
connected.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) [pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].  


The Board has considered the June 2003 statement of a VA 
physical therapist who noted that the veteran "seems to have 
chronic peroneal tendonitis, not active at this time."  By 
using the word "seems" it appears that the physical 
therapist was uncertain concerning the existence of peroneal 
tendonitis.  It is clear that such was not present at the 
time of the physical therapist's assessment.  Because the 
physical therapist's impression is inconclusive in nature, it 
cannot support a claim for service connection.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) [standing for the proposition 
that statements which are speculative and inconclusive in 
nature cannot support a claim for service connection].  

To the extent that the veteran himself is attempting to 
provide evidence concerning the existence of the claimed left 
knee and ankle disabilities, it is now well established that 
an opinion of a person without medical training or experience 
on medical matters such as diagnosis and etiology is entitled 
to no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  While the veteran is competent to report his 
symptoms and his spouse and son are competent to report their 
observation of the veteran's symptoms, their statements are 
of no probative value in establishing the existence of a left 
knee or ankle disability.  

Although the record is completely negative for a left ankle 
or knee condition, the  evidence does establish a current 
diagnosis of a foot condition, pes planus, exists.  Several 
medical professionals, including a VA podiatrist, have 
related the veteran's subjective complaints of pain in the 
left foot and leg to pes planus.  However, the veteran has 
not filed a service connection claim for that condition.    

In the absence of any diagnosed disability regarding the left 
knee or ankle, service connection may not be granted.  
Hickson element (1) has not been met, and the veteran's claim 
fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  

With respect to Hickson element (2), disease or injury in 
service, service medical records do contain an isolated 
podiatry note indicating treatment for mild dorsolateral 
right and left tendonitis.  Therefore, to that extent and for 
the purposes of this decision only, Hickson element (2) has 
been satisfied.

As to element (3), medical nexus, there is of record no 
competent medical opinion which serves to link the veteran's 
claimed left knee and ankle disabilities to his military 
service.  In the absence of a current disability, such an 
opinion would manifestly be impossible.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for left knee and 
ankle disabilities.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a left ankle disability is denied.

Service connection for a left knee disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


